DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2019-047597, filed on 14th Mar. 2019.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MATSUMOTO (No. JP 2007081094).

Regarding Claim 1, MATSUMOTO teaches a display device ([0047], FIG. 1, i.e. organic EL device) comprising:
a substrate ([0055], FIG. 2, i.e. substrate 10);
a plurality of pixels ([0049], FIG. 1, i.e. pixels) provided on the substrate (i.e. please see above citation(s));
a light emitting element ([0049], FIG. 1, i.e. pixel units 70R, 70G, and 70B) provided to each of the plurality of pixels (i.e. please see above citation(s));
a first electrode ([0064], FIG. 3, i.e. drain electrode 42) provided to the substrate and electrically coupled to (FIG. 1-3, i.e. as shown by the figure(s)) the light emitting element (i.e. please see above citation(s));
a pixel circuit ([0062], FIG. 3, i.e. driving transistor 74) provided to the substrate (i.e. please see above citation(s)) and configured to drive ([0062], FIG. 3, i.e. driving) the light emitting element (i.e. please see above citation(s)); and
a heat generation resistor ([0082], FIG. 3, i.e. resistor 80 generates heat) provided to the pixel circuit (i.e. please see above citation(s)).

Regarding Claim 2, MATSUMOTO teaches the display device according to claim 1, wherein a first end ([0056], FIG. 2, i.e. 80 is connected to a conducting wire 80S (left side)) of the heat generation resistor is electrically coupled to (FIG. 1-3, i.e. as shown by the figure(s)) the first electrode (i.e. please see above citation(s)).

Regarding Claim 3, MATSUMOTO teaches the display device according to claim 1, further comprising:
a second electrode ([0052], FIG. 2, i.e. source electrode of the switching transistor 76) provided on the substrate and electrically coupled to (FIG. 2, i.e. as shown by the figure(s)) the light emitting element (i.e. please see above citation(s)); and
a second power supply line ([0050], FIG. 1-3, i.e. power supply line 117) configured to supply a second potential ([0050], FIG. 1, i.e. potential at 117) to the light emitting element via the second electrode (i.e. please see above citation(s)), wherein
a first end ([0056], FIG. 2, i.e. 80 is connected to a conducting wire 80S (left side)) of the heat generation resistor is electrically coupled to (FIG. 1-3, i.e. as shown by the figure(s)) the second electrode (i.e. please see above citation(s)).

Regarding Claim 4, MATSUMOTO teaches the display device according to claim 1, wherein
the pixel circuit (i.e. please see above citation(s)) comprises a first power supply line ([0052], FIG. 1, i.e. data lines 114) configured to supply a first potential ([0052], FIG. 1, i.e. data potential) to the light emitting element via the first electrode (i.e. please see above citation(s)), and
a second end ([0056], FIG. 2, i.e. 80 is connected to a conducting wire 80S (right side)) of the heat generation resistor is electrically coupled to (FIG. 1-3, i.e. as shown by the figure(s)) the first power supply line (i.e. please see above citation(s)).

Regarding Claim 5, MATSUMOTO teaches the display device according to claim 2, wherein
the pixel circuit (i.e. please see above citation(s))comprises a resistor signal line ([0056], FIG. 2, i.e. conducting wire 80S) configured to supply a resistor drive signal ([0056], FIG. 2, i.e. supplying current) to the heat generation resistor (i.e. please see above citation(s)), and
a second end ([0056], FIG. 2, i.e. 80 is connected to a conducting wire 80S (right side)) of the heat generation resistor is electrically coupled to (FIG. 1-3, i.e. as shown by the figure(s)) the resistor signal line (i.e. please see above citation(s)).

Regarding Claim 6, MATSUMOTO teaches the display device according to claim 1, wherein at least a part of the first electrode (i.e. please see above citation(s)) overlaps (FIG. 5(b), i.e. as shown by the figure(s)) the heat generation resistor in planar view seen from a direction perpendicular (FIG. 5(b), i.e. top to bottom direction as shown by the figure(s)) to the substrate (i.e. please see above citation(s)).

Regarding Claim 7, the display device according to claim 3, further comprising:
an insulating film ([0062], FIG. 3, i.e. gate insulating layer 2) provided between (FIG. 2-3, i.e. as shown by the figure(s)) a plurality of the light emitting elements ([0049], FIG. 1, i.e. pixel units 70R, 70G, and 70B) and overlapping (FIG. 2-3, i.e. as shown by the figure(s)) at least part of a side surfaces ([0049], FIG. 1, i.e. bottom surfaces of pixel units) of the light emitting elements (i.e. please see above citation(s)), wherein
the second electrode (i.e. please see above citation(s)) is electrically coupled to (FIG. 1-3, i.e. as shown by the figure(s)) the light emitting elements in a manner overlapping (FIG. 2, i.e. top to bottom manner as shown by the figure(s)) the light emitting elements and the insulating film (i.e. please see above citation(s)).

Regarding Claim 8, MATSUMOTO teaches the display device according to claim 1, wherein the heat generation resistor (i.e. please see above citation(s)) is provided in a layer different from a layer (FIG. 3, i.e. as shown by the figure(s)) of the first electrode (i.e. please see above citation(s)) with an insulating film ([0062], FIG. 3, i.e. gate insulating layer 2) interposed therebetween and is coupled to (FIG. 3, i.e. as shown by the figure(s)) the first electrode (i.e. please see above citation(s)) through a contact hole ([0099], FIG. 3, i.e. contact holes 511 and 512) formed in (FIG. 3, i.e. as shown by the figure(s)) the insulating film (i.e. please see above citation(s)).

Allowable Subject Matter

4.	Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims..

5.	The following is an examiner’s statement of reasons for allowance:

MATSUMOTO (No. JP 2007081094) teaches light emitting apparatus has a substrate, a plurality of picture elements arranged in a predetermined pattern on the substrate each of which includes a light emitting element, and a temperature controller formed on the side of the substrate whereon the light emitting element is formed. The temperature controller includes a heat generating body so disposed that, when observing it plane wise on the substrate, it at least partially overlaps with or surrounds the light emitting element, and performs the temperature control of the light emitting element by applying a current to the heat generating body.

Li et al. (US PGPUB./Pat. No. 9728125) teach an AMOLED pixel circuit. The third thin film transistor (T3) are located between the first, the second thin film transistors (T1, T2), and the control line (Control) is employed to input the control signal for controlling on and off of the third thin film transistor (T3), and thus controlling the AMOLED pixel circuit to measure the drive current with the current measurement circuit (1) and correcting the signal voltage with the signal voltage drive circuit (2), or displaying normally. The drive current entering the organic light emitting diode (D) in respective pixels can be corrected to solve the issues of unstable brightness and uneven display caused by the properties of the organic light emitting diode (D), which is changing along with the time and temperature, and to improve the display effect.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a display device including

“…a transistor electrically coupled to the first electrode; and
a signal line configured to supply a video signal to the transistor, wherein
the signal line, the heat generation resistor, and the first electrode are layered in order in the direction perpendicular to the substrate.” (Claim 9),

“…one of the plurality of pixels includes a first sub- pixel configured to display red, a second sub-pixel configured to display green, and a third sub-pixel configured to display blue, and
resistance of a first heat generation resistor included in the first sub-pixel is lower than resistance of a second heat generation resistor included in the second sub-pixel and resistance of a third heat generation resistor included in the third sub-pixel.” (Claim 10),

“…a temperature sensor provided to one of the plurality of pixels; and
a detection circuit configured to receive an output signal from the temperature sensor and detect temperature based on temperature dependence of the output signal..” (Claim 11, i.e. temperature sensor should not used/included in MATSUMOTO’s [0082]).

“…the heat generation resistor has sheet resistance higher than sheet resistance of the first electrode, and the heat generation resistor has a meander wiring pattern in planar view seen from the direction perpendicular to the substrate..” (Claim 12),

 in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571)270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628